Citation Nr: 0426188	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  02-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife and his daughter


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from May 1952 to 
January 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  

The veteran testified at a hearing at the RO in January 2002 
in connection with his appeal.  A transcript of the hearing 
is of record.  The veteran requested but later withdrew his 
request for a Travel Board hearing at the RO.  

In September 2003 the RO denied service connection for 
Parkinson's disease and found that new and material evidence 
to reopen a previously denied claim for service connection 
for residuals of a concussion had not been received.  The 
letter notifying the veteran of these determinations was 
apparently mailed to the wrong address and was returned to 
the RO as undeliverable.  The issues adjudicated in September 
2003 are not before the Board, but the need to clarify the 
veteran's current address is referred to the RO for 
appropriate action (see discussion below).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in July 
2002 which complies with the notice requirements of 
Quartuccio, supra see also Charles v. Principi, 
16 Vet. App. 370 (2002).   


Unwaived Evidence

In May 2004, while the case was at the RO, the veteran 
submitted additional evidence to be considered by VA in 
connection with his service connection claim.  It appears, 
however, that this evidence was not considered by the RO, 
inasmuch as a rating decision was not prepared and a 
supplemental statement of the case was not issued.  The 
evidence includes a statement from a private physician which 
contains a medical opinion linking current psychiatric 
symptomatology to service.  

The veteran has not waived his right to have this evidence 
considered by the RO.  Therefore, to comply with the 
requirements of 38 C.F.R. § 19.37(a) (2003), the Board must 
remand the case for further RO action pursuant to the 
regulatory requirements.  


Clarification of the Veteran's Address

During the period covered by the present claim, the veteran 
has apparently resided at two different addresses and VA 
documents have been mailed to each.  

His latest address of record shown in the file is on [redacted] 
[redacted], but the address shown on an envelope mailed to VA in 
November 2002 and in correspondence from a Member of Congress 
is on [redacted].  Both addresses are in the same 
city.  The VA Central Office Locator System (VACOLS) shows 
the [redacted].  

A September 2003 notification letter mailed to the veteran at 
the [redacted] address to advise him of actions taken on 
various claims by a rating decision earlier in September 2003 
was returned to the RO as undeliverable.  It is not clear 
whether the letter was later resent to the [redacted] 
address.  

The Board believes that before further action on the 
veteran's claim is undertaken, an attempt should be made to 
ascertain his correct address and ensure that he has received 
all documents associated with VA adjudications, including 
proper notice of the September 2003 rating decision and all 
documents associated with this remand.  

Development of the evidence

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In particular, the RO must determine whether additional 
development of the evidence relevant to the issue on appeal 
is required pursuant to the statutory duty to assist.  
Specifically, the RO should determine whether a further VA 
psychiatric examination of the veteran is necessary in light 
of the newly-submitted medical evidence and the request by 
the veteran's representative in a September 2004 informal 
hearing presentation.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice and 
duty to assist obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
Veterans Benefits Act of 2003, Pub. L. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should take appropriate 
steps to ascertain the veteran's current 
mailing address through either mail or 
telephone inquiries and should revise its 
records if necessary.  

4.  The VBA AMC should readjudicate the 
veteran's claim in light of all of the 
evidence of record, including the 
evidence received in May 2004.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) deemed necessary without good cause shown may 
adversely affect the outcome of his claim and may result in a 
denial.  38 C.F.R. § 3.655 (2003).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

